        Case 1:21-cr-02007-SAB   ECF No. 46   filed 04/07/21    PageID.91 Page 1 of 3



 1                                                                       FILED IN THE
                                                                     U.S. DISTRICT COURT
 2                                                             EASTERN DISTRICT OF WASHINGTON



 3                                                              Apr 07, 2021
 4
                                                                    SEAN F. MCAVOY, CLERK




 5                        UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8 UNITED STATES OF AMERICA,
 9                            Plaintiff,         No. 1:21-CR-02007-SAB-1
10         v.                                         1:21-CR-02007-SAB-2
11 MARIA MENDEZ-GUTIERREZ and
12 JERONIMO PEREZ-GUTIERREZ,                     ORDER GRANTING MOTIONS
                                                 TO CONTINUE; CONTINUING
13                            Defendants.        TRIAL, PRETRIAL
14                                               CONFERENCE, AND
                                                 EXTENDING DEADLINES
15
16         The Court held a pretrial conference in the above-captioned matter on April
17 7, 2021. The Government was represented by Richard Burson, who appeared by
18 videoconference. Defendant Maria Mendez-Gutierrez was out of custody and, with
19 her consent, appeared by video. She was represented by Gregory Scott, who
20 appeared by videoconference. Defendant Jeronimo Perez-Gutierrez was also out of
21 custody and, with his consent, appeared by video. He was represented by Ricardo
22 Hernandez, who appeared by videoconference.
23         During the conference, Defendants presented their arguments in favor of
24 their joint motions to continue trial until October, ECF Nos. 41 and 42. The Court
25 also indicated that the trial in these matters would need to be continued due to
26 COVID-19. This Order memorializes the Court’s oral rulings.
27 //
28 //
     ORDER GRANTING MOTIONS TO CONTINUE; CONTINUING TRIAL,
     PRETRIAL CONFERENCE, AND EXTENDING DEADLINES * 1
      Case 1:21-cr-02007-SAB      ECF No. 46    filed 04/07/21   PageID.92 Page 2 of 3



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1.     Defendant Jeronimo Perez-Gutierrez’s Motion and Declaration to
 3 Continue Pretrial and Trial Dates, ECF No. 41, is GRANTED.
 4        2.     Defendant’s Maria Mendez-Gutierrez’s Motion to Join in Motion of
 5 Co-Defendant, ECF No. 42, is GRANTED.
 6        3.     Defendant’s Maria Mendez-Gutierrez’s Motion to Expedite, ECF No.
 7 43, is GRANTED.
 8        4.     The current trial date of April 19, 2021 is STRICKEN and RESET to
 9 October 4, 2021, at 9:00 a.m., commencing with a final pretrial conference at
10 8:30 a.m. All hearings shall take place in Yakima, Washington.
11        5.     The pretrial conference is reset for September 22, 2021, at 1:30 p.m.,
12 in Yakima, Washington. Counsel shall advise the Court regarding any dispositive
13 change in the status of this case at least 5 days prior to the pretrial conference.
14 Any motion to continue the pretrial conference or trial shall be filed at the earliest
15 practicable opportunity, but no later than seven (7) days prior to said proceeding.
16 Movant shall provide (1) specific and detailed reasons for the continuance to
17 permit the Court to make the necessary findings; (2) if applicable, the Defendant’s
18 signed Speedy Trial Waiver; (3) the position of opposing counsel; and (4) the
19 proposed new date. Continuances are not granted absent good cause.
20        6.     All pretrial motions, including motions in limine and Daubert
21 motions, shall be filed on or before August 20, 2021. All motions shall be filed in
22 accordance with the local rules.
23        7.     The Court finds, given the outbreak of the COVID-19 virus, that
24 rescheduling hearings set in the near future would result in minimizing undue risk
25 to defendants, counsel, law enforcement, Court staff, and the public at large. The
26 Court also finds current public health advisories reduce the Court’s ability to
27 obtain an adequate spectrum of jurors and curtails the availability of counsel and
28 Court staff to be present in the courtroom. See Eastern District of Washington
     ORDER GRANTING MOTIONS TO CONTINUE; CONTINUING TRIAL,
     PRETRIAL CONFERENCE, AND EXTENDING DEADLINES * 2
      Case 1:21-cr-02007-SAB      ECF No. 46    filed 04/07/21   PageID.93 Page 3 of 3



 1 General Order 2021-5. The Court, therefore, finds the ends of justice served by
 2 resetting hearings in all criminal matters during this period outweigh the best
 3 interest of the public and defendants in speedy trials, and the period of delay
 4 attributable to this Order will be excluded from Speedy Trial Act calculations.
 5        Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time between April 19, 2021, the
 6 current trial date, until October 4, 2021, the new trial date, is DECLARED
 7 EXCLUDABLE for purposes of computing time under the Speedy Trial Act. The
 8 Court finds that the ends of justice served by such a continuance outweigh the
 9 public’s and Defendant’s interest in a speedy trial.
10        8.     Each Defendant shall file a signed Speedy Trial Waiver within
11 twenty-one (21) days of entry of this Order.
12        9.     Trial briefs, proposed voir dire, jury instructions, verdict forms,
13 exhibit lists, expert witness lists, and summaries of expert testimony shall be filed
14 and served by all parties on or before seven (7) calendar days prior to trial. This
15 does not modify the parties’ discovery obligations under Fed. R. Crim. P. 16.
16 Absent an agreement between the parties or an Order from the Court, the parties’
17 Fed. R. Crim. P. 16 discovery deadlines shall be governed by Local Criminal Rule
18 16.
19        IT IS SO ORDERED. The District Court Executive is hereby directed to
20 enter this Order and furnish copies to counsel.
21        DATED this 7th day of April 2021.
22
23
24
25
26                                                   Stanley A. Bastian
27                                             Chief United States District Judge
28
     ORDER GRANTING MOTIONS TO CONTINUE; CONTINUING TRIAL,
     PRETRIAL CONFERENCE, AND EXTENDING DEADLINES * 3
